                                                                 CLERK'
                                                                      : OFFICE tl.S.DIST.COURT
                    IN TI'
                         lE UNITED STATES DISTRICT COURT                ArDANMLLE,VA
                   F0R TIIE W ESTERN DISTRICT OF VIRGN A                    FILED
                              DAN W LLE DIW SION
                                                                        sEP 2''
                                                                              i 2218
                                                                    J IA G, DLR CLE
UN ITED STATES OF AM ERICA ,
                                                                   smllpA
                                                                       DEPUTYCLE
                                            )
                                            )
V.                                          )     CaseN o.4:19CR00028
                                            )
PA U LETTE GEN ETH A TO LLER                )




         Thiscause cam eto be heard on m otion ofthe defendant,Paulette Genetha

Toller, by counsel,pursuant to Title 18 U.S.C. Section 3161(h)(8)(A), for a
conthmance in corm ection w ith the above styled m atter,which iscurrently setfora

jurytrialcommencingon October3,2019.
      Upon consideration ofthe m otion and forthereasonsstated therein,thecourt

findsthatthe endsofjustice served by granting the continuance outwçigh thebest
interestsofthe public and the defendantin a Speedy Trialin thatfailure to granta

conthmancew ould deny counselforthedefendantthereasonable tim enecessary for

effective preparation and/or agreed resolution of the case taking into account the

exerciseofdue diligence.

      A ccordhv ly,itishereby ORD ERED thatthespeedy triallim itin thism atteris

continued to D ecem ber 5,2019 fortrial.



          EN TERED this         day of Séptem ber,2019.



                                 UYé-IJNITEDSTATESDls- c'
                                                        rJUDGE
